DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-18 are pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 10 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 10 recites the limitation "the at least one characteristic" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear what the term “at least one characteristic is referring to as the structure that has the at least one characteristic is not known.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claim(s) 1, 4, 11 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zacarchuk (U.S. Patent No. 9,429,321), hereinafter Zacarchuk.

Regarding Independent Claim 1, Zacarchuk teaches a system for starting a gas turbine engine (Figure), the system comprising: 
an electronic engine controller (Figure – the electronic engine controller is the portion of the circuit shown that includes the inverter, 1, the controller, 3, the diode, D1, capacitor, Ca and the wire connection that connects to the power source, 91 – See annotated figure below for clarification) configured to output a first voltage signal (Column 2, Lines 14-16 – the voltage in the primary coil, I, is a first voltage signal output from the electronic engine controller) comprising at least one pulse when commanded to start the engine (Column 2, Lines 14-16 – the signal is at least one pulse as the voltage applied at the primary current is a pulse), the first voltage signal having a maximum amplitude below an igniter voltage threshold (Column 2, Lines 14-16 and 29-37 – the first voltage signal is 1000 volts with the voltage needed in the second signal of the circuit being 10,000 to 15,000 volts, therefore the first signal is below the igniter voltage threshold); 
a voltage transformer (4) coupled to the electronic engine controller (Figure – the transformer, 4, is connected to the electronic engine controller) and configured to transform the first voltage signal received from the electronic engine controller into a second voltage Column 2, Lines 14-16 and 29-37 – the voltage is increased from the first signal of 1,000 volts to a second signal of at least 10,000 volts) having a maximum amplitude equal to or above the igniter voltage threshold (Column 3, Lines 38-44 – the second signal is a voltage that is supplied to the electrode/igniter to generate a spark therefore it is equal to or above the igniter voltage threshold); and 
at least one igniter (8) coupled to the voltage transformer (Figure – the igniter, 8, is coupled to the transformer, 4) and configured to ignite a fuel-air mixture in a combustor of the engine with the second voltage signal received from the voltage transformer (Figure – Column 1, Lines 21-23 and Column 2, Lines 14-16, 29-37 and Column 3, Lines 38-44 and Column 4, Lines 12-16 – the igniter is used to create a spark for ignition in a combustion chamber of a gas turbine using the second voltage signal from the transformer, 4).


    PNG
    media_image1.png
    893
    1128
    media_image1.png
    Greyscale

Figure 1 - Annotated Figure from Zacarchuk

Regarding Claim 4, Zacarchuk teaches the invention as claimed and discussed above. Zacarchuk further teaches further comprising at least one ignition lead (7) coupling the voltage transformer to the at least one igniter (Figure – the lead, 7, couples the transformer, 4, to the igniter, 8).

Regarding Independent Claim 11, Zacarchuk teaches a method for starting a gas turbine engine (Figure 1), the method comprising: 
Figure – the electronic engine controller is the portion of the circuit shown that includes the inverter, 1, the controller, 3, the diode, D1, capacitor, Ca and the wire connection that connects to the power source, 91 – See annotated figure below for clarification), a first voltage signal (Column 2, Lines 14-16 – the voltage in the primary coil, I, is a first voltage signal output from the electronic engine controller) comprising at least one pulse (Column 2, Lines 14-16 – the signal is at least one pulse as the voltage applied at the primary current is a pulse), the first voltage signal having a maximum amplitude below an igniter voltage threshold (Column 2, Lines 14-16 and 29-37 – the first voltage signal is 1000 volts with the voltage needed in the second signal of the circuit being 10,000 to 15,000 volts, therefore the first signal is below the igniter voltage threshold); 
transforming, at a voltage transformer (4), the first voltage signal into a second voltage signal (Column 2, Lines 14-16 and 29-37 – the voltage is increased from the first signal of 1,000 volts to a second signal of at least 10,000 volts), the second voltage signal having a maximum amplitude equal to or above the igniter voltage threshold (Column 3, Lines 38-44 – the second signal is a voltage that is supplied to the electrode/igniter to generate a spark therefore it is equal to or above the igniter voltage threshold); and 
igniting, by at least one igniter (8), a fuel-air mixture in a combustor of the engine with the second voltage signal (Figure – Column 1, Lines 21-23 and Column 2, Lines 14-16, 29-37 and Column 3, Lines 38-44 and Column 4, Lines 12-16 – the igniter is used to create a spark for ignition in a combustion chamber of a gas turbine using the second voltage signal from the transformer, 4).


    PNG
    media_image1.png
    893
    1128
    media_image1.png
    Greyscale

Figure 2 - Annotated Figure from Zacarchuk

Regarding Claim 18, Zacarchuk teaches the invention as claimed and discussed above. Zacarchuk further teaches wherein the at least one igniter is coupled to the voltage transformer by at least one ignition lead (Figure – the lead, 7, couples the transformer, 4, to the igniter, 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zacarchuk in view of Lawter (U.S. Patent No. 2,613,499), hereinafter Lawter.

Regarding Claims 2 and 16, Zacarchuk teaches the invention as claimed and discussed above.
Zacarchuk does not teach wherein the voltage transformer is an ignition coil.
However, Lawter teaches an ignition means for a turbo jet engine (Column 1, Lines 1-2) with a transformer (24) that is an ignition coil (Column 3, Lines 28-30 – the transformer is an ignition coil).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Zacarchuk by making the transformer an ignition coil, as taught by Lawter, in order to allow for the system to use more-or less standard automotive units modified to suit the requirements of the engine, thereby facilitating manufacture and reducing the cost of the structure (Lawter – Column 1, Lines 25-29).

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zacarchuk in view of DeBiasi (U.S. Patent No. 5,283,527), hereinafter DeBiasi.

Regarding Claim 5, Zacarchuk teach the invention as claimed and discussed above. 
Zacarchuk further teaches that transformers work by transferring electric energy between two circuits via a common magnetic field (Column 2, Lines 29-37).
Zacarchuk does not teach wherein the electronic engine controller is further configured for monitoring the first voltage signal to assess an electromagnetic field produced by the voltage transformer on the first voltage signal.
However, DeBiasi teaches an ignition circuit that uses a voltage transformer (Figure 1 – the ignition circuit has a transformer, 102) wherein an electronic engine controller (Column 2, Lines 3-6) is configured for monitoring the first voltage signal (Column 5, Lines 37-41 – the primary winding signal is monitored) to assess an electromagnetic field produced by the voltage transformer on the first voltage signal (Column 1, Lines 19-20 and Column 5, Lines 37-41 – the system monitors and detects the short circuits of the second winding and therefore monitors the state of the transformer, which would include its magnetic field). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Zacarchuk to include the electronic engine controller being further configured for monitoring the first voltage signal, detect impedance short circuits, and by product to assess an electromagnetic field produced by the voltage transformer on the first voltage signal, as taught by DeBiasi, in order to have a reliable and accurate detection of impedance short circuits (DeBiasi – Column 5, Lines 37-41) and thus the health of the transformer.

Regarding Claim 12
Zacarchuk further teaches that transformers work by transferring electric energy between two circuits via a common magnetic field (Column 2, Lines 29-37).
Zacarchuk does not teach monitoring, at the electronic engine controller, the first voltage signal to assess an electromagnetic field produced by the voltage transformer on the first voltage signal.
However, DeBiasi teaches an ignition circuit that uses a voltage transformer (Figure 1 – the ignition circuit has a transformer, 102) and the process of monitoring, at an electronic engine controller (Column 2, Lines 3-6), the first voltage signal (Column 5, Lines 37-41 – the primary winding signal is monitored) to assess an electromagnetic field produced by the voltage transformer on the first voltage signal (Column 1, Lines 19-20 and Column 5, Lines 37-41 – the system monitors and detects the short circuits of the second winding and therefore monitors the state of the transformer, which would include its magnetic field).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Zacarchuk to include monitoring, at the electronic engine controller, the first voltage signal, detect impedance short circuits, and by product to assess an electromagnetic field produced by the voltage transformer on the first voltage signal, as taught by DeBiasi, in order to have a reliable and accurate detection of impedance short circuits (DeBiasi – Column 5, Lines 37-41) and thus the health of the transformer.

Claims 6, 7, 9-10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zacarchuk in view of Gonder (U.S. Patent No. 8,564,276), hereinafter Gonder.

Regarding Claim 6, Zacarchuk teaches the invention as claimed and discussed above.
Zacarchuk does not teach wherein the electronic engine controller is further configured for monitoring the first voltage signal to detect that the at least one igniter has produced a spark.
However, Gonder teaches an ignition system (Figure 1) of a gas turbine (Column 1, Lines 19-20) with a transformer (24) an electronic device (12) configured for monitoring the first voltage signal (Column 5, Lines 56-64 – the current/voltage of the primary winding and therefore a first voltage signal is monitored) to detect that the at least one igniter has produced a spark (Column 7, Lines 50-55 – the first voltage signal is monitored to detect the fluctuating of the current of the voltage signal and therefore the production of a spark).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Zacarchuk to include the electronic engine controller being further configured for monitoring the first voltage signal to detect that the at least one igniter has produced a spark, as taught by Gonder, in order to improve gas turbine starting availability based on the knowledge of the state of the igniter and avoid failed starts on account of defective or unserviceable igniters (Gonder – Column 3, Lines 21-25).

Regarding Claim 7
Zacarchuk does not teach wherein the electronic engine controller is further configured for monitoring the first voltage signal to detect that the at least one igniter has produced a spark.
However, Gonder teaches an ignition system (Figure 1) of a gas turbine (Column 1, Lines 19-20) with a transformer (24) an electronic device (12) configured for monitoring the first voltage signal (Column 5, Lines 56-64 – the current/voltage of the primary winding and therefore a first voltage signal is monitored) to detect that the at least one igniter has failed to produce a spark (Column 10, Lines 31-39 – the first voltage signal is monitored to detect the fluctuating of the current of the voltage signal and when the fluctuation does not occur it detects that the igniter has failed to produce a spark).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Zacarchuk to include the electronic engine controller being further configured for monitoring the first voltage signal to detect that the at least one igniter has failed to produce a spark, as taught by Gonder, in order to improve gas turbine starting availability based on the knowledge of the state of the igniter and avoid failed starts on account of defective or unserviceable igniters (Gonder – Column 3, Lines 21-25).

Regarding Claim 9, Zacarchuk teaches the invention as claimed and discussed above.
Zacarchuk does not teach wherein the electronic engine controller is further configured for monitoring the first voltage signal to obtain at least one characteristic of the first voltage signal when ignition by the at least one igniter is expected to occur.
However, Gonder teaches an ignition system (Figure 1) of a gas turbine (Column 1, Lines 19-20) with a transformer (24) an electronic device (12) configured for monitoring the first voltage signal (Column 5, Lines 56-64 – the current/voltage of the primary winding and therefore a first voltage signal is monitored) to obtain at least one characteristic of the first voltage signal (Column 7, Lines 50-55 – the first voltage signal is monitored to detect the fluctuating of the current of the voltage signal which is at least one characteristic) when ignition by the at least one igniter is expected to occur (Column 7, Lines 50-55 – the fluctuating of the current indicates the generation of a spark and therefore that ignition by the igniter is expected to occur).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Zacarchuk to include wherein the electronic engine controller is further configured for monitoring the first voltage signal to obtain at least one characteristic of the first voltage signal when ignition by the at least one igniter is expected to occur, as taught by Gonder, in order to improve gas turbine starting availability based on the knowledge of the state of the igniter and avoid failed starts on account of defective or unserviceable igniters (Gonder – Column 3, Lines 21-25).

Regarding Claim 10, Zacarchuk teaches the invention as claimed and discussed above.
Zacarchuk does not teach wherein the electronic engine controller is further configured for detecting that the at least one igniter has produced a spark or has failed to produce the spark from the at least one characteristic.
However, Gonder teaches an ignition system (Figure 1) of a gas turbine (Column 1, Lines 19-20) with a transformer (24) an electronic device (12) configured for detecting that the at least one igniter has produced a spark or has failed to produce the spark from the at least one characteristic (Column 7, Lines 50-55 and Column 10, Lines 31-39 – the fluctuating of the current/the characteristic indicates the generation of a spark and when the fluctuating current is not detected the generation of a spark does not occur therefore the electronic device detects the production of a spark or failure to produce a spark)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Zacarchuk to include wherein the electronic engine controller is further configured for detecting that the at least one igniter has produced a spark or has failed to produce the spark from the at least one characteristic, as taught by Gonder, in order to improve gas turbine starting availability based on the knowledge of the state of the igniter and avoid failed starts on account of defective or unserviceable igniters (Gonder – Column 3, Lines 21-25).

Regarding Claim 13, Zacarchuk teaches the invention as claimed and discussed above.
Zacarchuk does not teach monitoring, at the electronic engine controller, the first voltage signal to detect that the at least one igniter has produced a spark.
However, Gonder teaches an ignition system (Figure 1) of a gas turbine (Column 1, Lines 19-20) with a transformer (24) and a process that includes monitoring, at the electronic device (12), the first voltage signal (Column 5, Lines 56-64 – the current/voltage of the primary winding and therefore a first voltage signal is monitored) to detect that the at least one igniter Column 7, Lines 50-55 – the first voltage signal is monitored to detect the fluctuating of the current of the voltage signal and therefore the production of a spark).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Zacarchuk to include monitoring, at the electronic engine controller, the first voltage signal to detect that the at least one igniter has produced a spark, as taught by Gonder, in order to improve gas turbine starting availability based on the knowledge of the state of the igniter and avoid failed starts on account of defective or unserviceable igniters (Gonder – Column 3, Lines 21-25).

Regarding Claim 14 and 15, Zacarchuk teaches the invention as claimed and discussed above.
Zacarchuk does not teach do not teach (Claim 14) monitoring, at the electronic engine controller, the first voltage signal to obtain at least one characteristic of the first voltage signal when ignition by the at least one igniter is expected to occur; (Claim 15) detecting that the at least one igniter has produced a spark from the at least one characteristic.
However, Gonder teaches an ignition system (Figure 1) of a gas turbine (Column 1, Lines 19-20) with a transformer (24) and a process including (Claim 14) monitoring, at the electronic device (12), the first voltage signal (Column 5, Lines 56-64 – the current/voltage of the primary winding and therefore a first voltage signal is monitored) to obtain at least one characteristic of the first voltage signal (Column 7, Lines 50-55 – the first voltage signal is monitored to detect the fluctuating of the current of the voltage signal which is at least one characteristic) when ignition by the at least one igniter is expected to occur (Column 7, Lines 50-55 – the fluctuating of the current indicates the generation of a spark and therefore that ignition by the igniter is expected to occur); (Claim 15) detecting that the at least one igniter has produced a spark from the at least one characteristic (Column 7, Lines 50-55 – the fluctuating of the current indicates the generation of a spark by the igniter).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Zacarchuk to include (Claim 14) monitoring, at the electronic engine controller, the first voltage signal to obtain at least one characteristic of the first voltage signal when ignition by the at least one igniter is expected to occur; (Claim 15) detecting that the at least one igniter has produced a spark from the at least one characteristic, as taught by Gonder, in order to improve gas turbine starting availability based on the knowledge of the state of the igniter and avoid failed starts on account of defective or unserviceable igniters (Gonder – Column 3, Lines 21-25).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zacarchuk in view of Gonder as applied to claim 7 above, and further in view of Davies (U.S. Pre-grant Publication 2007/0245745), hereinafter Davies.

Regarding Claim 8, Zacarchuk in view of Gonder teach the invention as claimed and discussed above.
Zacarchuk in view of Gonder do not teach wherein the electronic engine controller is further configured for detecting that the engine has failed to start when the at least one igniter has failed to produce the spark.
However, Davies teaches a light-up procedure of a gas turbine engine (Title) with a controller (5) that is configured for detecting that the engine has failed to start (Paragraph 0026 – the controller is connected to sensors that detect a successful/unsuccessful light-up/start of the engine).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention Zacarchuk in view of Gonder to have the electronic engine controller being further configured for detecting that the engine has failed to start, as taught by Davies, which would also occur when the condition of the at least one igniter has failed to produce the spark, as already discussed for Zacarchuk in view of Gonder, in order to optimize the light-up procedure (Davies – Paragraph 0009) and to minimize the probability of a no-light-up trip (Davies – Paragraph 0008, Lines 1-2) which is a time consuming event (Davies – Paragraph 0007).

Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zacarchuk in view of Berkey (U.S. Patent No. 2,403,629), hereinafter Berkey.

Regarding Claim 3, Zacarchuk teaches the invention as claimed and discussed above. Zacarchuk does not teach wherein the at least one igniter is integrated with the voltage transformer.
However, Berkey teaches an ignition system for a gas turbine (Column 1, Lines 1-3) with a voltage transformer (45) and at least one igniter (40) wherein the at least one igniter is Figure 2 – the transformer, 45, is integrated into the igniter as shown in Figure 2).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zacarchuk to include the at least one igniter is integrated with the voltage transformer, as taught by Berkey, in order to provide an improved ignition system which is light weight and compact (Berkey – Column 1, Lines 45-47).

Regarding Claim 17, Zacarchuk teaches the invention as claimed and discussed above. Zacarchuk does not teach wherein the at least one igniter is integrated with the voltage transformer.
However, Berkey teaches an ignition system for a gas turbine (Column 1, Lines 1-3) with a voltage transformer (45) and at least one igniter (40) wherein the at least one igniter is integrated with the voltage transformer (Figure 2 – the transformer, 45, is integrated into the igniter as shown in Figure 2).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zacarchuk to include the at least one igniter is integrated with the voltage transformer, as taught by Berkey, in order to provide an improved ignition system which is light weight and compact (Berkey – Column 1, Lines 45-47).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Berkey (U.S. Patent No 2,378,893) shows an ignition system with a transformer integrated in the igniter.
Smith (U.S. Patent No. 5,347,422) shows an ignition system with a diagnostic detector connected to circuits of the ignition system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813.  The examiner can normally be reached on Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/KRT/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741